DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. U.S. PGPUB No. 2018/0108514.

Regarding claim 1, Chuang discloses a light modulated electron source comprising: a field emitter cathode (“a field emitter cathode” [0050]) including a silicon substrate 201 (“silicon substrate 201” [0065]) having opposing first (“an upward-facing output (top) surface 203” [0065]) and second surfaces (“the bottom surface of the silicon” [0069]), and an emitter protrusion 204 having a base integrally connected to the silicon substrate 201 (“The output surface may be just the surface of the field emitter 204 or may be a larger area on the output surface 203 that at least includes the field emitter 204a” [0067]), a body portion extending from the first surface 203, and an emission tip 204 disposed at a distal end of the body portion (as illustrated in figure 3); an electrode 307 fixedly positioned adjacent to the field emitter cathode (as illustrated in 

Regarding claim 4, Chuang discloses that the photon-beam source comprises a light source configured to generate said photons with a wavelength within a range from 250nm to 700nm (“light source 212 can emit a light wavelength that penetrates relatively deep into the silicon, such as a wavelength longer than about 500 nm” [0069]).



Regarding claim 11, Chuang discloses that the field emitter cathode comprises a plurality of field emitter protrusions integrally connected to the first surface of the silicon substrate and arranged in a two-dimensional periodic pattern (“The field emission tips 702 can be fabricated on a single substrate 701” [0057] – see also figure 1(A)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. U.S. PGPUB No. 2018/0108514 in view of van der Mast et al. U.S. Patent No. 3,864,572.

Regarding claim 5, Chuang discloses the claimed invention except that there is no explicit disclosure of the optical elements which control the photon beam from the light source.
Van der Mast discloses a light modulated electron source configured to modulate an emission current of an electron beam including electrons emitted from an emission tip by controlling an intensity of the photon beam transmitted from the photon-beam source and received by the field emitter cathode (“The electron source of an electron beam apparatus comprises a cathode wire which is to be heated by a laser beam and which is to be displaced in the wire direction… by controlling the laser intensity… At a temperature just below the melting temperature of the wire a stable temperature field emission having a current density of up to better than 104 A/cm2 is thus realized” [Abstract]). Van der Mast discloses at least one of a focusing apparatus 32 and a light modulation device 43 disposed in a path of said photon beam between the light source 31 and said field emitter cathode 2.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuang with the light modifying optical elements disclosed in Van der Mast in order to improve control over the emission of electrons from a cathode tip.



Regarding claim 7, Chuang discloses modulating the intensity of the light beam (“The silicon in or near the field emitter may be illuminated by a light source to create and control the emission current by modulating the light intensity” [0051]) using a control circuit (“Circuits may be incorporated into the wafer to control the emission current” [Abstract]), but does not disclose that the control circuit is configured to control the intensity of the photon beam by controlling at least one of said light source and said light modulation device.
Van der Mast discloses controlling the intensity of the photon beam by controlling at least one of said light source and said light modulation device 43 (“Via a capacitor 41 and an amplifier 42, this signal controls an electrodynamic converter 12 which adjusts the position of a blade 43 which is arranged in the laser beam. Using this blade, part of the laser beam can be intercepted, with the result that the energy applied to the wire tip is reduced. The laser beam can then be constricted on one side, on more than one side, or all around” [col. 3; lines 42-52]).
It would have been obvious to one possessing ordinary skill in the art to have modified Chuang (which does not disclose the mechanism by which intensity is modulated) with the specific intensity modulating mechanism of Van der Mast in order to .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. U.S. PGPUB No. 2018/0108514 in view of van der Mast et al. U.S. Patent No. 3,864,572 in view of Nagai et al. U.S. Patent No. 5,227,700.

Regarding claim 8, Chuang discloses the claimed invention except that while Chuang discloses modulating the intensity of the light beam (“The silicon in or near the field emitter may be illuminated by a light source to create and control the emission current by modulating the light intensity” [0051]), there is no explicit disclosure of at least one monitor configured to measure said emission current of said electron beam and to generate a corresponding emission current measurement value, wherein the control circuit is further configured to generate a control signal in accordance with said emission current measurement value, and wherein at least of one of said light source and said light modulation device is controlled by said control signal.
Nagai discloses an electron beam source wherein electron current is controlled by modulation of the intensity of photon beam that irradiates the electron emitter cathode, wherein at least one monitor configured to measure said emission current of said electron beam and to generate a corresponding emission current measurement value, wherein the control circuit is further configured to generate a control signal in accordance with said emission current measurement value, and wherein at least of one of said light source and said light modulation device is controlled by said control signal (“The cathode may be heated by laser beam instead of the infrared rays. The current level of an accelerated electron beam is detected to generate a signal proportional to the detected level. The signal is used to adjust the intensity of the rays heating the cathode to prevent the level of electrons emitted from said cathode from fluctuating” [Abstract]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuang with the light intensity measurement of Nagai in order to ensure that the electron emission current (controlled via the intensity of the photon beam) is controlled to a desired level, and that it is maintained accurately at that desired level.

Claims 16, 17, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. U.S. PGPUB No. 2018/0108514 in view of Chuang et al. U.S. PGPUB No. 2017/0047207.

Regarding claim 16, Chuang ‘514 discloses a device including an electron source configured to generate a primary electron beam, wherein the electron source comprises: a field emitter cathode (“a field emitter cathode” [0050]) including a silicon substrate (“silicon substrate 201” [0065]) having opposing first (“an upward-facing output (top) surface 203” [0065]) and second (“the bottom surface of the silicon” [0069]) surfaces, and an emitter protrusion having a base integrally connected to the silicon substrate (as illustrated in figure 3), a body portion extending from the first surface (as illustrated in figure 3), and an emission tip disposed at a distal end of the body portion (as illustrated in figure 3); an electrode 307 having an aperture, said electrode being 
Chuang ‘207 discloses a light modulated electron source comprising: a field emitter cathode including a silicon substrate having opposing first and second surfaces, and an emitter protrusion having a base integrally connected to the silicon substrate, a body portion extending from the first surface, and an emission tip disposed at a distal 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Chuang ‘514 with the positive voltage of Chuang ‘207 in order to controllably draw out (negatively charged) electrons from an electron source by changing a voltage on an extraction electrode, thereby allowing for electrons to be extracted from the cathode at a different and/or controlled rate.



Regarding claim 18, Chuang ‘514 discloses that the device is an electron-beam lithography system (“An electron beam lithography system is provided” [0021]), wherein the electron optics are configured to de-magnify and focus the primary electron beam onto the sample (“The electron optics are configured to de-magnify and focus an electron beam onto the sample” [0021]).

Regarding claim 19, Chuang ‘514 discloses that the device is an X-ray source (“it is also envisioned that these emitters may be useful in other applications where high radiance and/or high current electron emitters are required, for example in a high-brightness X-ray generator” [0093]), and wherein the electron optics are configured to direct the primary electron beam to an anode (“The electron optics are configured to de-magnify and focus an electron beam onto the sample” [0021]).

Allowable Subject Matter
Claims 12-15 are allowed.

Regarding claim 12; Chuang et al. U.S. PGPUB No. 2018/0108514 discloses a method for modulating an electron beam emitted from a silicon-type (“silicon substrate 201” [0065]) field emitter cathode (“a field emitter cathode” [0050]), the method comprising: generating an electric field at an emission tip of the field emitter cathode such that a conduction band at the emission tip is maintained above a Fermi level of the field emitter cathode (see discussion below); and controlling a photon-beam source configured to generate a photon beam including photons having a wavelength shorter than about 1 µm and configured to direct the photon beam toward the field emitter cathode (“light source 212 can emit a light wavelength that penetrates relatively deep into the silicon, such as a wavelength longer than about 500 nm” [0069] – 500 nm is 0.5 µm, which is less than about 1 µm). However, although Chuang discloses “modulating a light intensity that in turn controls the emission current” [0060] (which necessarily includes at least two time periods having different intensity levels), Chuang does not explicitly disclose generating said photon beam with a first intensity during a first time period, and generating said photon beam with a second intensity 34KLA-078 (P5715US2)during a second time period, said second intensity being substantially higher than the first intensity such that an emission of electrons from emission tip is minimized during said first time period, and such that, during said second time period, a sufficient number of said photons are absorbed by said field emitter cathode to create photoelectrons in the conduction band, 
Claim 12 requires a step of generating an electric field at an emission tip of the field emitter cathode such that a conduction band at the emission tip is maintained above a Fermi level of the field emitter cathode. Chuang discloses that “Field emission takes place when the applied electric field is high enough to reduce the potential barrier on the silicon-vacuum interface so that electrons can tunnel through this barrier (e.g., quantum-mechanical tunneling)… If the electric field is sufficient to bring the bottom of the conduction band below the Fermi energy level, there will be an abundance of electrons at the apex of the emitter tip, and an emission current, on the order of nA to μA, can be produced” [0051]. This is graphically represented in figure 5 where a bottom of the conduction band 504 is brought below the Fermi level 502 by application of the electric field. However, Chuang discloses that the application of an electric field to bring the conduction band below the Fermi level is an alternative embodiment wherein electrons are generated by field emission. This is performed in the alternative to generating electrons by photoemission (“ If the electric field is sufficient to bring the bottom of the conduction band below the Fermi energy level, there will be an abundance of electrons at the apex of the emitter tip, and an emission current, on the order of nA to μA, can be produced…. In an alternate embodiment, the concentration of the p-type dopant may be less than about 1014 cm−3. The silicon in or near the field emitter may be illuminated by a light source to create and control the emission current by modulating the light intensity” [0051]). Therefore, using the light source instead of a high electric field results in the conduction band 504 remaining above the 
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a method for modulating an electron beam emitted from a silicon-type field emitter cathode, the method comprising: generating a photon beam with a first intensity during a first time period, and a second intensity34KLA-078 (P5715US2) during a second time period, said second intensity being substantially higher than the first intensity such that an emission of electrons from emission tip when the photon beam is directed to the emission tip is minimized during said first time period, and such that, during said second time period, a sufficient number of said photons are absorbed by said field emitter cathode to create photoelectrons in a conduction band maintained above the Fermi level, thereby producing a photo-assisted field emission of said electron beam from the emission tip.

Regarding claims 13-15; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claim 12.

Claims 2, 3, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2; Chuang et al. U.S. PGPUB No. 2018/0108514 discloses a dielectric layer 306 disposed on a first surface 203 adjacent to a field emitter protrusion a. In a preferred embodiment Da may be between about 1 nm and about 100 nm” [0065]). However, there is no explicit disclosure that a thickness of the dielectric layer is less than a height of the emission tip above the first surface, wherein a nominal height of the extractor above the first surface is approximately +300nm of the height of the emission tip, and wherein the extractor is maintained at a positive voltage of between about 30 V and 200 V relative to the field emitter cathode.
Levine U.S. Patent No. 6,153,969 discloses a field emission electron source including an extractor plate maintained at a potential of about 100V [col. 8; lines 45-53]. However, there is no explicit disclosure that a thickness of a dielectric layer on which the extraction electrode is mounted is less than a height of the emission tip above the 
Ishitami et al. U.S. PGPUB No. 2009/0152462 discloses a field emission particle beam source including an extractor 500 nm above the emission tip (“Distance s from the emitter tip to the aperture of the extraction electrode can be set to any of two values 1 and 5 [mm]” [0051]). However, there is no explicit disclosure of the claimed extractor voltage and there is no explicit disclosure of a photon beam directed onto the emitter protrusion such that at least some of said photons are absorbed by said field emitter cathode.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a light modulated electron source comprising: a field emitter cathode including a silicon substrate having an emission tip disposed at a distal end of the body portion of an emitter protrusion; an extractor electrode disposed on a dielectric layer that is disposed adjacent the field emitter protrusion; wherein a thickness of the dielectric layer is less than a height of the emission tip above the surface of the silicon substrate, wherein a nominal height of the extractor above the surface is approximately +300nm of the height of the emission tip, and wherein the extractor is maintained at a positive voltage of between about 30 V and 200 V relative to the field emitter cathode; and a control circuit configured to modulate an emission current of an electron beam by controlling an intensity of a photon beam transmitted to the field emitter cathode.


Chuang et al. U.S. PGPUB No. 2017/0047207 discloses an anode that is disposed at an offset distance of at least 1 mm from the emission tip and maintained at a positive voltage of at least 500 V relative to the field emitter cathode (“the anode is placed at least 50 μm from the emitter tip, at a positive voltage of at least 500 V relative to the field emitter” [0042]) but does not disclose an extractor disposed on the dielectric layer and maintained at a positive voltage of between about 30 V and 200 V relative to the field emitter cathode.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a light modulated electron source comprising: an extraction electrode fixedly positioned adjacent to a field emitter cathode and configured to generate an 

Regarding claim 10; Chuang et al. U.S. PGPUB No. 2018/0108514 discloses a method for modulating an electron beam emitted from a silicon-type (“silicon substrate 201” [0065]) field emitter cathode (“a field emitter cathode” [0050]), the method comprising: generating an electric field at an emission tip of the field emitter cathode such that a conduction band at the emission tip is maintained above a Fermi level of the field emitter cathode (see discussion below); and controlling a photon-beam source configured to generate a photon beam including photons having a wavelength shorter than about 1 µm and configured to direct the photon beam toward the field emitter cathode (“light source 212 can emit a light wavelength that penetrates relatively deep into the silicon, such as a wavelength longer than about 500 nm” [0069] – 500 nm is 0.5 µm, which is less than about 1 µm). However, although Chuang discloses “modulating a light intensity that in turn controls the emission current” [0060] (which necessarily includes at least two time periods having different intensity levels), Chuang does not explicitly disclose generating said photon beam with a first intensity during a first time period, and generating said photon beam with a second intensity 34KLA-078 (P5715US2)during a second time 
Claim 12 requires a step of generating an electric field at an emission tip of the field emitter cathode such that a conduction band at the emission tip is maintained above a Fermi level of the field emitter cathode. Chuang discloses that “Field emission takes place when the applied electric field is high enough to reduce the potential barrier on the silicon-vacuum interface so that electrons can tunnel through this barrier (e.g., quantum-mechanical tunneling)… If the electric field is sufficient to bring the bottom of the conduction band below the Fermi energy level, there will be an abundance of electrons at the apex of the emitter tip, and an emission current, on the order of nA to μA, can be produced” [0051]. This is graphically represented in figure 5 where a bottom of the conduction band 504 is brought below the Fermi level 502 by application of the electric field. However, Chuang discloses that the application of an electric field to bring the conduction band below the Fermi level is an alternative embodiment wherein electrons are generated by field emission. This is performed in the alternative to generating electrons by photoemission (“ If the electric field is sufficient to bring the bottom of the conduction band below the Fermi energy level, there will be an abundance of electrons at the apex of the emitter tip, and an emission current, on the order of nA to μA, can be produced…. In an alternate embodiment, the concentration of 14 cm−3. The silicon in or near the field emitter may be illuminated by a light source to create and control the emission current by modulating the light intensity” [0051]). Therefore, using the light source instead of a high electric field results in the conduction band 504 remaining above the Fermi level since no electric field sufficient to bring the conduction band below the Fermi level is applied.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, A method for modulating an electron beam emitted from a silicon-type field emitter cathode, the method comprising: generating a photon beam with a first intensity during a first time period, and a second intensity34KLA-078 (P5715US2) during a second time period, said second intensity being substantially higher than the first intensity such that an emission of electrons from emission tip when the photon beam is directed to the emission tip is minimized during said first time period, and such that, during said second time period, a sufficient number of said photons are absorbed by said field emitter cathode to create photoelectrons in a conduction band maintained above the Fermi level, thereby producing a photo-assisted field emission of said electron beam from the emission tip.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881